DETAILED ACTION
DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 6/17/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 14/613,446 filed 02/04/2015. 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 6/17/2020 has been considered.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al.  (“Yamamoto”) US PG-Pub 2005/0056903 in view of Wierer, JR. et al. (“Wierer”) US PG-.
Yamamoto discloses in figs. 1-11 a method of manufacturing at least one electronic module, wherein the method  comprises: applying a first adhesion layer (e.g. element 105/205/305//605) at least to an entire component mounting area of a first substrate (e.g. element 104/204/304/604) direct or indirect mounting of a first main surface of at least one electronic chip (e.g. element 103/203/403/603) on a partial region of the first  adhesion layer; arranging a second substrate (e.g. element 113/213/413/713) over a second main surface of the  at least one electronic chip; electrical contacting (e.g. thru element 108/106) of the at least one  electronic chip through the first adhesion layer; and singularizing of a plurality of electronic chips between the first substrate and the second substrate to a plurality of electronic modules, wherein each of the electronic module comprises at least a section of the first substrate, a section of the first adhesion layer wherein edges of the first adhesion layer are exposed, a section of the second               substrate and at least one electronic chip (¶¶[0067 and 0140]).
  Yamamoto fails to disclose a conductive first/second substrate, however Yamamoto teaches (¶[0080]) that the material of substrate 104 preferably has a coefficient of thermal expansion which closely matches that of  the semiconductor silicon substrate.
Shen discloses employing a conductive substrate (e.g. element 70, see ¶[0049] and Fig. 7) having a coefficient of thermal expansion (CTE) matched to the semiconductor material disposed on its surface (¶[0049]). Similarly, Wierer discloses employing a conductive substrate (e.g. element 92, see (¶[0039] and Fig. 12) having a coefficient of thermal expansion (CTE) matched to the semiconductor material disposed on its surface (¶[0039]).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to employ the conductive substrate to arrive at the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the conductive substrate of Wierer/Shen for that of Yamamoto as a mere substitution of an art-recognized substrate material suitable for the intended use. (MPEP §2144.07)
The combined references of Yamamoto/Shen/Wierer fail to disclose a step of converting the adhesion layer to a dielectric layer.
Kondo discloses converting adhesion layer (e.g. element 1) to a dielectric layer (e.g. element 12, see Fig. 2, steps 3 and 4 ¶¶[0084 and 0085]). Similarly, Tuominen discloses (abstract and ¶ [0007]) spreading poly film (equivalent to the adhesion layer) over the surface of the base structure and pressing semiconductor components against the polymer film and hardening the film converting it to a dielectric layer (abstract and ¶[0039]).
The teachings of Kondo/Tuominen could be incorporated with the combined references which would result in the claimed invention. The motivation to combine the teachings of Kondo/Tuominen would be to provide good adhesiveness and electrical insulation (¶[0003] of Kondo) or to embed microcircuits reliably (¶[0006] of Tuominen). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Kondo/Tuominen to arrive at the claimed invention.
Re claims 2 and 3, Kondo discloses (Fig. 2, steps 3 and 4 ¶¶[0084 and 0085]) where converting the first adhesion layer to a dielectric layer includes hardening the first adhesion layer as required in claim 3). Similarly, Tuominen discloses (abstract and ¶¶[0006 and 0039]) where converting the first adhesion layer to a dielectric layer includes hardening the first adhesion layer including polymer adhesion layer (as required in claim 3).   
Re claim 4, Tuominen discloses where the first adhesion layer has multiple layers (e.g. element 11 and 14 shown in Figs. 1J and 1K, (¶¶[0057 and 0066]).    
Re claim 5, Tuominen discloses where applying the first adhesion layer comprises                    forming a first partial layer (e.g. element 11); converting the first partial layer to a dielectric (abstract); and forming a second partial layer (e.g. element 14) on the first partial layer.    
Re claim 6, Tuominen discloses in Fig. 1L applying a second adhesion layer (e.g. element 7) on the second substrate; direct or indirect mounting of the second main  surface of at least one electronic chip (e.g. element IC) on a section of the second adhesion layer. Furthermore, Tuominen discloses (abstract and ¶ [0007]) spreading poly film (equivalent to the adhesion layer) over the surface of the base structure and pressing semiconductor components against the polymer film and hardening the film converting it to a dielectric layer (abstract and ¶[0039]).
Re claim 7, Tuominen discloses wherein the second adhesion layer is applied at least to an entire component mounting area of the second substrate (Fig. 1J).
Re claim 8, Tuominen discloses wherein at least one of the first adhesion layer and of the second adhesion layer is applied completely on the respective substrate.
Re claim 9, Tuominen discloses wherein at least one through hole for electrically contacting the respective main surface of the respective electronic chip is  formed in at least one of the first adhesion layer and of the second adhesion  layer, and is filled at least partially with an electrically (Fig. 4B).    

Re claim 11, Yamamoto discloses the first adhesion layer has a constant thickness throughout, except of the region where an electrical contacting is arranged. Similarly, Tuominen discloses the first adhesion layer has a constant thickness throughout, except of the region where an electrical contacting is arranged.
8.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al.  (“Yamano”) US PG-Pub 2009/0008765 in view of Wierer/Shen/Kondo/Tuominen.
Yamano discloses in figs. 1A-F and 44A-G a method of manufacturing at least one electronic module, wherein the method  comprises: applying a first adhesion layer (e.g. annotated element FA) at least to an entire component mounting area of a first substrate (e.g. element 101) direct or indirect mounting of a first main surface of at least one electronic chip (e.g. element 110) on a partial region of the first  adhesion layer; arranging a second substrate (e.g. element 201) over a second main surface of the  at least one electronic chip; electrical contacting (e.g. thru annotated  element EC) of the at least one  electronic chip through the first adhesion layer; and singularizing of a plurality of electronic chips between the first substrate and the second substrate to a plurality of electronic modules, wherein each of the electronic module comprises at least a section of the first substrate, a section of the first adhesion layer wherein edges of the first adhesion layer are exposed, a section of the second substrate and at least one electronic chip (fig. 44G and ¶[0339]).   

The motivation to combine Wierer/Shen with Yamano would be to provide a strong bond (¶[0039]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to employ the conductive substrate to arrive at the claimed invention. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to employ the conductive substrate to arrive at the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the conductive substrate of Wierer/Shen for that of Yamano as a mere substitution of an art-recognized substrate material suitable for the intended use. (MPEP §2144.07)
The combined references of Yamano/Shen/Wierer fail to disclose a step of converting the adhesion layer to a dielectric layer.
Kondo discloses converting adhesion layer (e.g. element 1) to a dielectric layer (e.g. element 12, see Fig. 2, steps 3 and 4 ¶¶[0084 and 0085]). Similarly, Tuominen discloses (abstract and ¶ [0007]) spreading poly film (equivalent to the adhesion layer) over the surface of the base structure and pressing semiconductor components against the polymer film and hardening the film converting it to a dielectric layer (abstract and ¶[0039]).

Re claims 2 and 3, Kondo discloses (Fig. 2, steps 3 and 4 ¶¶[0084 and 0085]) where converting the first adhesion layer to a dielectric layer includes hardening the first adhesion layer including polymer adhesion layer (as required in claim 3). Similarly, Tuominen discloses (abstract and ¶¶[0006 and 0039]) where converting the first adhesion layer to a dielectric layer includes hardening the first adhesion layer including polymer adhesion layer (as required in claim 3).   
Re claim 4, Tuominen discloses where the first adhesion layer has multiple layers (e.g. element 11 and 14 shown in Figs. 1J and 1K, (¶¶[0057 and 0066]).  Similarly, Yamano discloses where the first adhesion layer has multiple layers (e.g. annotated element FA1/FA2).   
Re claim 5, Tuominen discloses where applying the first adhesion layer comprises                    forming a first partial layer (e.g. element 11); converting the first partial layer to a dielectric (abstract); and forming a second partial layer (e.g. element 14) on the first partial layer.    
Re claims 6 and 7, Yamano discloses applying a second adhesion layer (e.g. annotated element SA) on a second substrate; direct or indirect mounting of the second main surface of at least one electronic chip on a section of the second adhesion layer, wherein the second adhesion layer is at least applied to an entire component mounting area of the second substrate (as required by claim 7). Similarly, Tuominen discloses in Fig. 1L applying a second adhesion as required by claim 7).
Re claim 8, Tuominen discloses wherein at least one of the first adhesion layer and of the second adhesion layer is applied completely on the respective substrate. Similarly, Yamano discloses wherein at least one of the first adhesion layer and of the second adhesion layer is applied essentially completely on the respective substrate.    
Re claim 9, Tuominen discloses wherein at least one through hole for electrically contacting the respective main surface of the respective electronic chip is  formed in at least one of the first adhesion layer and of the second adhesion  layer, and is filled at least partially with an electrically conductive material (Fig. 4B). Similarly, Yamano discloses in Fig. 39 wherein at least one through hole (e.g. element annotated TH) for electrically contacting the respective main surface of the respective electronic chip is formed in at least one of the first adhesion layer and of the second adhesion layer, and is filled at least partially with an electrically conductive material.  
Re claim 10, Yamano discloses (Fig. 44G) wherein at least one of the first substrate and of the second substrate is structured to form electrically conductive paths. Similarly, Tuominen discloses wherein at least one of the first substrate and of the second substrate is structured to form electrically conductive paths (Fig. 4).  
.
9.	Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano in view of Wierer/Shen/Kondo/Tuominen.
Yamano discloses in figs. 1A-F and 44A-G a method for manufacturing at least one electronic module, wherein the  method comprises: applying a first adhesion layer (e.g. annotated element FA) at least to an entire component mounting area of a first substrate (e.g. element 101);  direct or indirect mounting a first main surface of a plurality of electronic chips (e.g. element 110) on a respective partial  region of the first adhesion layer; applying a second adhesion layer (e.g. annotated element SA) on a  second substrate (e.g. element 201); direct or indirect mounting a second main surface of a  plurality of electronic chips on a respective partial region of the second  adhesion layer; and singularizing of a plurality of electronic chips between the first substrate and the second substrate to a plurality of electronic modules, wherein each of the electronic module comprises at least a section of the first substrate, a section of the first adhesion layer wherein edges of the first adhesion layer are exposed, a section of the second adhesion layer wherein edges of the first adhesion layer are exposed, a section of the second substrate and at least one electronic chip (fig. 44G and ¶[0339]).   
Yamano fails to disclose a conductive first/second substrate. However, Shen discloses employing a conductive substrate (e.g. element 70, see (¶[0049] and Fig. 7) having a coefficient of thermal expansion (CTE) matched to the semiconductor material disposed on its surface (¶[0049]). Similarly, Wierer discloses employing a conductive substrate (e.g. element 92, see 
The motivation to combine Wierer/Shen with Yamano would be to provide a strong bond (¶[0039]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to employ the conductive substrate to arrive at the claimed invention. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to employ the conductive substrate to arrive at the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the conductive substrate of Wierer/Shen for that of Yamano as a mere substitution of an art-recognized substrate material suitable for the intended use. (MPEP §2144.07)
The combined references of Yamano/Shen/Wierer fail to disclose a step of converting the adhesion layer to a dielectric layer.
Kondo discloses converting adhesion layer (e.g. element 1) to a dielectric layer (e.g. element 12, see Fig. 2, steps 3 and 4 ¶¶[0084 and 0085]). Similarly, Tuominen discloses (abstract and ¶ [0007]) spreading poly film (equivalent to the adhesion layer) over the surface of the base structure and pressing semiconductor components against the polymer film and hardening the film converting it to a dielectric layer (abstract and ¶[0039]).
The teachings of Kondo/Tuominen could be incorporated with the combined references which would result in the claimed invention. The motivation to combine the teachings of Kondo/Tuominen would be to provide good adhesiveness and electrical insulation (¶[0003] of Kondo) or to embed microcircuits reliably (¶[0006] of Tuominen). Therefore, it would have been 
Re claim 13, Yamano discloses wherein at least one of the first adhesion layer and of the second adhesion layer is applied completely on the respective substrate, wherein at least one through hole (e.g. element annotated TH) for electrically contacting the respective main surface of the respective electronic chip is formed in at least one of the first adhesion layer and of the second adhesion layer, and is filled at least partially with an electrically conductive material.  
Similarly, Tuominen discloses wherein at least one of the first adhesion layer and of the second adhesion layer is applied essentially completely on the respective substrate, wherein at least one through hole for electrically contacting the respective main surface of the respective electronic chip is formed in at least one of the first adhesion layer and of the second adhesion layer, and is filled at least partially with an electrically conductive material (Fig. 4B).   
Re claim 14, Kondo discloses (Fig. 2, steps 3 and 4 ¶¶[0084 and 0085]) where converting at least one of the first  adhesion layer and the second adhesion layer to a dielectric layer includes               hardening the first adhesion layer and hardening the second adhesion layer. Similarly, Tuominen discloses (abstract and ¶¶[0006 and 0039]) where converting at least one of the first  adhesion layer and the second adhesion layer to a dielectric layer includes hardening the first adhesion layer and hardening the second adhesion layer.
Re claim 15, Tuominen discloses wherein at least one of the first adhesion layer and the second adhesion layer is formed of a first partial layer (e.g. element 11) and a second partial layer (e.g. element 14), including converting the first partial layer to a first partial dielectric layer, forming the second partial layer on the first partial layer, and converting the second partial layer to a second partial dielectric layer.  

Re claim 17, Yamano discloses the first adhesion layer has a constant thickness throughout, except of the region where an electrical contacting is arranged. Similarly, Tuominen discloses the first adhesion layer has a constant thickness throughout, except of the region where an electrical contacting is arranged.
10.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano in view of Wierer/Shen/Kondo/Tuominen.
	Yamano discloses in figs. 1A-F and 44A-G a method for manufacturing at least one electronic module, the method  comprising: applying a first adhesion layer (e.g. annotated element FA) at least to an entire component  mounting area of a first substrate (e.g. element 101), wherein the first adhesion layer has a constant thickness throughout, except of the region where an electrical  contacting is arranged; direct or indirect mounting of a first main surface of  a plurality of electronic chips (e.g. element 110) on a respective partial region of the first  adhesion layer;  applying a second adhesion layer (e.g. annotated element SA) on a second substrate, wherein the second adhesion layer has a constant thickness throughout, except  of the region where an electrical contacting is arranged;  and direct or  indirect mounting of a second main surface of the plurality of electronic chips  on a respective partial region of the second adhesion layer (Fig. 44A-G).  
Yamano fails to disclose a conductive first/second substrate. However, Shen discloses employing a conductive substrate (e.g. element 70, see (¶[0049] and Fig. 7) having a coefficient 
The motivation to combine Wierer/Shen with Yamano would be to provide a strong bond (¶[0039]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to employ the conductive substrate to arrive at the claimed invention. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to employ the conductive substrate to arrive at the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the conductive substrate of Wierer/Shen for that of Yamano as a mere substitution of an art-recognized substrate material suitable for the intended use. (MPEP §2144.07)
The combined references of Yamano/Shen/Wierer fail to disclose a step of converting the adhesion layer to a dielectric layer.
Kondo discloses converting adhesion layer (e.g. element 1) to a dielectric layer (e.g. element 12, see Fig. 2, steps 3 and 4 ¶¶[0084 and 0085]). Similarly, Tuominen discloses (abstract and ¶ [0007]) spreading poly film (equivalent to the adhesion layer) over the surface of the base structure and pressing semiconductor components against the polymer film and hardening the film converting it to a dielectric layer (abstract and ¶[0039]).
The teachings of Kondo/Tuominen could be incorporated with the combined references which would result in the claimed invention. The motivation to combine the teachings of Kondo/Tuominen would be to provide good adhesiveness and electrical insulation (¶[0003] of 
	Re claim 19, Yamano discloses singularizing of the plurality  of electronic chips between the first substrate and the second substrate to a plurality of electronic modules, wherein each electronic module comprises at  least a section of the first substrate, a section of the first adhesion layer  wherein edges of the first adhesion layer are exposed, a section of the second  adhesion layer wherein edges of the second adhesion layer are exposed, a  section of the second substrate, and at least one electronic chip (Fig. 44G and ¶[0339]).  
	Re claim 20, Tuominen discloses converting the first adhesion layer to a first dielectric layer at a time different than when converting the second adhesion layer to a second dielectric layer.   
    PNG
    media_image1.png
    1052
    1097
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893